 
 
I 
111th CONGRESS
1st Session
H. R. 636 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mrs. Bachmann (for herself, Mr. Lamborn, Mr. Paul, Mr. Pitts, Mrs. Blackburn, Mr. Neugebauer, Mr. Boozman, Mr. Tiahrt, Mr. Bartlett, Mr. McCotter, Mr. Roe of Tennessee, Mr. Jordan of Ohio, Mr. Kline of Minnesota, Mr. McHenry, Mr. Forbes, Mr. Smith of New Jersey, and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part A of title IV of the Social Security Act to allow funds provided under the program of block grants to States for temporary assistance for needy families to be used for alternative-to-abortion services. 
 
 
1.Short titleThis Act may be cited as the Positive Alternatives Act.
2.Authority to use TANF funds for alternative-to-abortion services
(a)In generalSection 408(a)(6) of the Social Security Act (42 U.S.C. 608(a)(6)) is amended by adding at the end the following:

(C)Exception for alternative-to-abortion services
(i)In generalAs used in subparagraph (A), the term medical services does not include alternative-to-abortion services.
(ii)DefinitionsIn this subparagraph:
(I)Alternative-to-abortion servicesThe term alternative-to-abortion services means—
(aa)information or counseling that promotes childbirth instead of abortion, and assists pregnant women in making an informed decision regarding the alternatives of adoption or parenting with respect to her born or unborn child; and
(bb)any other service designed to assist a qualified individual who is a woman to carry her unborn child to term, or to support a qualified individual in a parenting or adoption decision, including the provision of self-administered pregnancy testing, baby food, maternity or baby clothing, baby furniture, or information or education (including classes), regarding prenatal care, childbirth, adoption, parenting, chastity, or abstinence.
(II)Qualified individualThe term qualified individual means—
(aa)an individual who is, or has reasonable grounds to believe she may be, pregnant;
(bb)an individual who is a parent or legal guardian of a child who has not attained 12 months of age; or
(cc)an individual who is the spouse or a former spouse of, is a parent of a child of, or cohabitates or has cohabitated with an individual described in item (aa) or (bb)..
(b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of the enactment of this Act, and shall apply to grants made under part A of title IV of the Social Security Act for fiscal years ending after such 90-day period. 
 
